DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schultz (US 2018/0315751 A1).
Regarding claim 1, Schultz shows a method of manufacturing a channel all-around semiconductor device (vertical gate standard cell 200 in FIG. 2 and [0032]+), comprising: forming a plurality of gate structures (gate all around-GAA 124 in FIG. 2), wherein the gate structures have the same extension direction (see FIG. 2), and each of the gate structures comprises a first end and a second end opposite to each other (see both end of GAA 124 in FIG. 2); and forming a multi-connected channel layer (active region 102 in FIG. 2) on a substrate (silicon substrate 144 in FIG. 2 and [0030]), wherein the plurality of gate structures (GAA 124 in FIG. 2) are all surrounded by the multi-connected channel layer ( active region 102), and a plane direction of the multi-connected channel layer is perpendicular ( as shown in FIG. 2) to the extension direction of the gate structures, so that channels of the gate structures are electrically connected to each other (see FIG. 2).
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-5 and 7-11 are dependent on claims 2 and 6 respectively. 
Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893